Citation Nr: 1735935	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-29 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin condition, including of the feet, the legs, under the arms, and other areas.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. R. Hines, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1960 to April 1964.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appeal was remanded by the Board for further development in October 2015 and August 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a further remand is necessary in this case.  A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall, 11 Vet. App. at 270-71.  

The appeal was remanded by the Board in August 2016 to obtain a VA examination and opinion.  As the Veteran reported that his skin condition occurred intermittently, and particularly during the fall and winter months, the RO was directed to make efforts to coordinate the scheduling of an examination with a flare-up of his skin condition, unless there was sufficient information to determine that this was not required.  

An August 2016 VA telephone log reflects that the RO attempted to schedule an examination in late August 2016, but the Veteran indicated he could not been seen at that time because his condition was not active.  In a letter sent to him in September 2016, the RO acknowledged that they had been notified by the Compensation and Pension that he wished to have the skin examination when his condition was active.  He was asked to let the RO know when he wanted the examination to take place.

A January 2017 Report of General Information shows that the Veteran was contacted by the RO and he requested an examination be scheduled in so that a decision could be reached in his appeal.  The representative informed the Veteran that he would schedule a new examination.  

February 2017 email correspondence from the Atlanta VAMC reflects that the Veteran was scheduled for an examination on February 24, 2017, but he refused the examination.  Additional internal correspondence further indicates that the Veteran no longer wished to pursue his claim.  Thereafter, the RO sent the Veteran two letters, indicating that they had been notified by the Atlanta VAMC Compensation and Pension Department February 16, 2017 that he no longer wished to pursue his appeal claim; he was asked to confirm this in writing.  The Veteran did not respond.

In correspondence dated in June 2017, the Veteran asserted that he did not want to cancel the examination, and that the RO misunderstood his request.  He explained that he had requested the examination to be rescheduled because he was not having a flare-up at the time.  He also stated that he had a flare-up two weeks after the cancelled examination, but the Stockbridge VA clinic was unable to fit him in so he submitted pictures of his skin for review.

In light of the scheduling mishaps and difficulties, the Board will remand the claim one last time to attempt to schedule the Veteran for an examination during a flare or otherwise.  If however, this attempt proves unsuccessful, arrangements should be made to obtain the necessary nexus opinion by an appropriate medical professional.  The examiner should review the evidence in the claims file, including the lay statements from the Veteran and his wife, and the photographs of the Veteran's skin condition during a flare which he recently submitted.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate efforts to schedule the Veteran for a VA skin examination to assess the likelihood that any current skin condition is related to the skin conditions that manifested during the Veteran's active service, including athlete's foot and eczematoid dermatitis.  Given the intermittent nature of this condition, efforts should be made to coordinate the scheduling of the examination with the Veteran so that it is performed at a time when the skin condition is active, unless there is sufficient information (e.g., from treatment records) to determine that this is not required.  All efforts to schedule the examination must be documented in the claims file.  

If efforts to schedule the examination when the skin condition is active fail, then the Veteran should be scheduled for the next available examination.  (If the Veteran declines to report to an examination when the condition is active or otherwise, then arrangements should be made to obtain the necessary nexus opinion from an appropriate medical professional).  The Veteran is encouraged to describe all of his symptomatology in detail to the examiner.  The examiner must review the submitted photographs of the Veteran's skin as well as the July 2017 statement from the Veteran's wife.  The examiner should, if possible, evaluate the Veteran's complaints based on the submitted photographs of the disabilities and/or his reported history.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

The claims file, including this Remand, must be provided to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

After examination and review of the Veteran's medical history, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed skin condition is etiologically related to service.  A complete rationale must be provided for the opinion rendered.

2.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his appeal, of failing, without good cause, to so report.  See 38 C.F.R. §§ 3.158, 3.655 (2016).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims file and must reflect that it was sent to the Veteran's current address of record.

The RO must review the claims file and ensure that all requested development has been completed in full.  If any VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

3.  Then, readjudicate the issue on appeal, with consideration of all evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.    

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




